DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-2, 7-12, 14-17, and 20 are currently pending in this application.
	Claims 1, 7-11, 14-16, and 20 are amended as filed on 07/13/2022.
    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy (Pre-Grant Publication No. US 2021/0297380 A1), in view of Park (Pre-Grant Publication No. US 2020/0304496 A1), in view of Bullock (Pre-Grant Publication No. US 2020/0036802 A1), and in further view of Taylor et al. (Pre-Grant Publication No. US 2015/0256550 A1), hereinafter Taylor.

2.	With respect to claim 1, Hardy taught an operating method of a server for providing a service (0037, lines 1-15, where the service is provided), the method comprising: receiving, from a terminal, a request for service (0037, lines 1-4); receiving from a terminal a request for a service (0037, lines 1-4); determining the country of the request based on the information (0113, lines 1-15, where the location is returned); comparing a pre-stored country information corresponding to the terminal and the determined country of the request (0113, where the callback is based on the stored geographic location information of the database in 0100); and allowing the service to be provided to the terminal depending on a result of the comparison (0115, where the information is forwarded after verification).
	However, Hardy did not explicitly state that the service was a video call service and that the request was a log in request for the video call service.  On the other hand, Park did teach that the service was a video call service (0079, where the communication function is a video call via the video phone) and that the request was a log in request for the video call service (0079).  Both of the systems of Hardy and Park are directed towards managing location information for communications and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Hardy, to utilize making video calls from mobile devices, as taught by Park, as video calls were a standard from of mobile communication that were contemporary to the time of the invention. 
	However, Hardy did not explicitly state that the information about the country was an estimated location; receiving a plurality of pieces of information used to determine information about a country where the terminal that attempted to request the login is located; wherein the determining of the information about the country comprises: based on country information extracted from each of the plurality of pieces of information: if the extracted country information is all the same, determining a country included in the same country information as the information about the country where the terminal that attempted to request the login is located; and if the extracted country information is not the same, determining a country as the information about the country based on at least one selecting the country suggested by a largest amount of country information among the extracted country information and a weight for each of the extracted country information.  On the other hand, Bullock did teach receiving a plurality of pieces of information used to determine information about a country where the terminal that attempted to request the login is located (0033-0034, where the known location, previous location, similar network address, and timestamp information is received.  See also 0038 that shows that the information may be received from the client device or a database); wherein the determining of the information about the country comprises: based on country information extracted from each of the plurality of pieces of information: if the extracted country information is all the same, determining a country included in the same country information as the information about the country where the terminal that attempted to request the login is located (0033-0034, where this feature is implicitly taught as the case where all of the information is in agreement, then the location is clear); and if the extracted country information is not the same, determining a country as the information about the country based on at least one selecting the country suggested by a largest amount of country information among the extracted country information and a weight for each of the extracted country information (0033, where the weights assigned to the location information can be seen and it is obvious that the weights would be based on the preponderance of the evidence).  Both of the systems of Hardy and Bullock are directed towards finding a devices location and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Hardy, to utilize weighting specific pieces of received information, as taught by Bullock, in order to more efficiently ascertain a device’s location.
	However, Bullock did not explicitly state requesting additional information from the terminal to be used to determine the country estimate.  On the other hand, Taylor did teach requesting additional information from the terminal to be used to determine the country estimate (0043, shows that the system is estimating locations, 0038, shows that the additional information is requested from the client/terminal in order to update the risk score, and 0006 shows that the location information is part of the calculated risk score).  Both of the systems of Bullock and Taylor are directed towards estimated a user’s location and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Bullock, to utilize requesting additional user information, as taught by Taylor, in order to provide more accurate prediction estimates. 

3.	As for claim 2, it is rejected on the same basis as claim 1.  In addition, Hardy taught wherein the plurality of pieces of information comprises Internet Protocol address information (0149, lines 1-7), Subscriber Identity Module (Park: 0020, where the USIM chip information is the SIM information) information, and Global Positioning System information (0149, lines 1-7).

4.	As for claim 7, it is rejected on the same basis as claim 3.  In addition, Hardy taught wherein the pre-stored country information is information input by a user of the terminal when subscribing to the video call service (0025, the selected geographic location and the video call service was previously taught by Park: 0079.  See also Bullock: 0063, which shows pre-storing location data).

5.	As for claim 8, it is rejected on the same basis as claim 1.  In addition, Hardy taught wherein the pre-stored country information is information determined using at least one of IP information, GPS information, and SIM information input by a user of the terminal when subscribing to the video call service (0025, the selected geographic location, where the IP or GPS information can be seen in 0113, and where the video call service was previously taught by Park: 0079.  See also Bullock: 0063, which shows pre-storing location data).

6.	As for claim 9, it is rejected on the same basis as claim 1.  In addition, Hardy taught in response to a country included in the pre-stored country information and the country where the terminal that attempted to request the login is located being the same as the result of the comparison, allowing the login requested by the terminal (0115, where it is forwarded after the verification of 0121.  Accordingly, Park shows authenticating a login request for a video call in 0079.  Thus, Hardy taught providing the service if the location is verified and Park taught that the service could be logging into a video call).

7.	As for claim 10, it is rejected on the same basis as claim 9.  In addition, Hardy taught in response to a country included in the stored country information and the determined country of the log in request not being the same as the result of the comparison, blocking the log in of the terminal (0113, where it is obvious that if the verification fails, then the messages will not be forwarded.  For more explicit showings, see also 0031, where the user can block messages and 0033 shows that the geographic location is taking into consideration for message receipt purposes.  It appears obvious that blocking a location is included.  Further, see also 0141, where the weather events are rejected as they move to a different location).

8.	As for claim 11, it is rejected on the same basis as claim 9.  In addition, Bullock taught determining the information about the country where the terminal that attempted to request the login is located based on the additional information (0050); comparing the country included in the pre-stored country information with the information about the country determined based on the additional information (0033); and allowing the login requested by the terminal depending on the result of the comparison (Park: 0079).

9.	As for claim 14, it is rejected on the same basis as claim 13.  In addition, Bullock taught in response to country information extracted from each of the additional information being all the same, determining a country included in the same country information as the information about the country (0033, where this is implicitly taught by the scenario where all of the information matches).

10.	As for claim 15, it is rejected on the same basis as claim 11.  In addition, Hardy taught in response to the country included in the stored country information and the determined country of the log in request being the same as the result of the comparison, allowing the log in of the terminal (0115, where the message is forwarded based on the verifying of 0113).

11.	As for claim 16, it is rejected on the same basis as claim 15.  In addition, Hardy taught in response to the country included in the stored country information and the determined country of the log in request not being the same as the result of the comparison, blocking the log in of the terminal (0113, where it is obvious that if the verification fails, then the messages will not be forwarded.  For more explicit showings, see also 0031, where the user can block messages and 0033 shows that the geographic location is taking into consideration for message receipt purposes.  It appears obvious that blocking a location is included.  Further, see also 0141, where the weather events are rejected as they move to a different location).

12.	As for claim 17, it is rejected on the same basis as claim 1.  In addition, Hardy taught computer readable recording medium having recorded thereon a program for performing a method according to claim 1 (0035, lines 1-3).

13.	With respect to claim 20, Hardy taught a server (0037, lines 1-15, where the service is provided) comprising: a communication interface receiving a request for a service from a terminal (0037, lines 1-4), and receiving information to be used to determine a country of the request (0113, lines 9-15, where the correlation is requested and the location information can be country information in accordance with 0024.  See also 0150); a memory storing country information received from the terminal when the terminal subscribes to the service (0035, where the medium is the memory and is used to perform the functions of 0113); and a processor determining the country of the request based on the information (0113, where the processor is given), comparing a pre-stored country information corresponding to the terminal with the determined country of the request (0113, where the callback is based on the stored geographic location information of the database in 0100), and allowing the log in of the terminal depending on a result of the comparison (0115, where the information is forwarded after verification).
	However, Hardy did not explicitly state that the service was a video call service and that the request was a log in request for the video call service.  On the other hand, Park did teach that the service was a video call service (0079, where the communication function is a video call via the video phone) and that the request was a log in request for the video call service (0079).  Both of the systems of Hardy and Park are directed towards managing location information for communications and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Hardy, to utilize making video calls from mobile devices, as taught by Park, as video calls were a standard from of mobile communication that were contemporary to the time of the invention. 
	However, Hardy did not explicitly state receiving a plurality of pieces of information used to determine information about a country where the terminal that attempted to request the login is located; wherein the determining of the information about the country comprises: based on country information extracted from each of the plurality of pieces of information: if the extracted country information is all the same, determining a country included in the same country information as the information about the country where the terminal that attempted to request the login is located; and if the extracted country information is not the same, determining a country as the information about the country based on at least one selected from the group consisting of a largest number of country information among the extracted country information and a weight for each of the extracted country information.  On the other hand, Bullock did teach receiving a plurality of pieces of information used to determine information about a country where the terminal that attempted to request the login is located (0033-0034, where the known location, previous location, similar network address, and timestamp information is received.  See also 0038 that shows that the information may be received from the client device or a database); wherein the determining of the information about the country comprises: based on country information extracted from each of the plurality of pieces of information: if the extracted country information is all the same, determining a country included in the same country information as the information about the country where the terminal that attempted to request the login is located (0033-0034, where this feature is implicitly taught as the case where all of the information is in agreement, then the location is clear); and if the extracted country information is not the same, determining a country as the information about the country based on at least one selected from the group consisting of a largest number of country information among the extracted country information and a weight for each of the extracted country information (0033, where the weights assigned to the location information can be seen).  Both of the systems of Hardy and Bullock are directed towards finding a devices location and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Hardy, to utilize weighting specific pieces of received information, as taught by Bullock, in order to more efficiently ascertain a device’s location.
	However, Bullock did not explicitly state requesting additional information from the terminal to be used to determine the country estimate.  On the other hand, Taylor did teach requesting additional information from the terminal to be used to determine the country estimate (0043, shows that the system is estimating locations, 0038, shows that the additional information is requested from the client/terminal in order to update the risk score, and 0006 shows that the location information is part of the calculated risk score).  Both of the systems of Bullock and Taylor are directed towards estimated a user’s location and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Bullock, to utilize requesting additional user information, as taught by Taylor, in order to provide more accurate prediction estimates.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hardy, in view of Park, in view of Bullock, in view of Taylor, and in further view of Levi et al. (Pre-Grant Publication No. US 2017/0318100 A1), hereinafter Levi.

14.	As for claim 12, it is rejected on the same basis as claim 12.  In addition, Hardy taught wherein the additional information comprises time information set in the terminal, and locale information comprising country information set in the terminal (0207 & 0209, where this shows the locale information and the time information, and the location information is country information in accordance with 0150).
	However, Hardy did not explicitly state that the location information included language information.  On the other hand, Levi did teach that the location information included language information (0025, where the location determiner utilized retrieved session information, which can include a language preference in accordance with 0014-0015.  Accordingly, 0027 shows that the language preference refers to a human spoken language).  Both of the systems of Hardy and Levi are directed towards determining a user’s location and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Hardy, to utilize weighing language data to the effect of detecting a location, as taught by Levi, as using language data has been utilized by many entities throughout history in order to determine someone’s location.
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Taylor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452